IN THE
                         TENTH COURT OF APPEALS

                                No. 10-11-00157-CR

BENJAMIN ALAN MORRISON,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2010-997-C1


                          MEMORANDUM OPINION


      Benjamin Alan Morrison, pro se, appeals from his plea-bargained felony

convictions. The Clerk warned Morrison that the Court would dismiss his appeal

because his notice of appeal was not timely filed unless, within 21 days, a response was

filed showing grounds for continuing the appeal. The Clerk also warned Morrison that

because the trial court noted on the certification of defendant’s right of appeal that he

had no right of appeal and Morrison had signed a waiver of his right to appeal, the

Court would dismiss the appeal unless, within 21 days, we received a certification
stating that Morrison has a right to appeal or a response was filed showing grounds for

continuing the appeal. See TEX. R. APP. P. 25.2(d); Chavez v. State, 183 S.W.3d 675, 680

(Tex. Crim. App. 2006). Morrison has not responded.

        The date sentence was imposed was March 21, 2011. Morrison’s notice of appeal

was filed on May 4, 2011 and was thus untimely.           See TEX. R. APP. P. 26.2(a)(1)

(providing that notice of appeal must be filed within 30 days after date sentence

imposed or 30 days after entry of appealable order). Because Morrison’s notice of

appeal is untimely, we lack jurisdiction. Furthermore, there is no certification that

permits Morrison to appeal, and he waived his right to appeal. See Chavez, 183 S.W.3d

at 680; Davis v. State, 205 S.W.3d 606, 607 (Tex. App.—Waco 2006, no pet.).

        We dismiss the appeal. Morrison’s motion to “recuse” the District Attorney is

dismissed as moot.



                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed; motion dismissed as moot
Opinion delivered and filed June 29, 2011
Do not publish
[CRPM]




Morrison v. State                                                                 Page 2